Citation Nr: 0102859	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-16 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $2,298.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel




INTRODUCTION

The veteran had active service from October 1943 to April 
1946.  This appeal arises from March 1999 and April 1999 
decisions of the Committee on Waivers and Compromises 
(Committee) of the Columbia, South Carolina RO.

The Board notes that the veteran was scheduled for a hearing 
before the Board in January 2001; however, he canceled his 
request for the hearing in December 2000.


REMAND

The overpayment in this case was created as a result of the 
fact that the veteran was paid pension benefits on the basis 
that his countable income did not exceed the maximum annual 
limit when the earned and unearned income of the veteran and 
his wife was discovered to be greater than what the RO had 
been led to believe.  In a statement received in November 
1998, the veteran requested a waiver of recovery of the 
indebtedness charged and the matter was thereby referred to 
the Committee for further action.

The Board notes that a March 1999 decision by the Committee 
found that fraud, misrepresentation and bad faith were not 
present, but denied the veteran's claim for waiver of 
recovery of an overpayment in the amount of $2,298 on the 
basis that the veteran had not submitted a financial status 
report.  An April 1999 decision by the Committee denied the 
veteran's claim for waiver of recovery of the overpayment on 
the basis that the veteran "misrepresented income" on his 
pension application; however, the Committee decision went on 
say that the veteran was "at fault for the creation of the 
overpayment" and that "a review of the financial status 
report reveals that the repayment of this debt would not 
create undue financial hardship."  Additionally, in a July 
1999 statement of the case, the RO indicated in its reasons 
for decision that the veteran "misrepresented his income 
information."   The RO 

further noted that the veteran was "at fault" in the 
creation of the debt and that "[u]nder the elements of 
equity and good conscience, repayment of this debt would not 
create undue financial hardship."  The United States Court 
of Appeals for Veterans Claims has held that the Board must 
make a determination as to the adequacy of the record.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The Board finds 
that the RO must clarify under what basis the veteran's 
request for waiver was denied, that is, either under the 
equity and good conscience standard which contemplates 
several elements to include fault and undue financial 
hardship, or under one of the elements that automatically 
precludes the granting of waiver-fraud, misrepresentation, 
or bad faith.

In addition, according to 38 C.F.R. § 19.29, a statement of 
the case must be complete enough to allow the appellant to 
present written and/or oral arguments before the Board.  It 
must contain a summary of the applicable laws and 
regulations, with appropriate citations, a discussion of how 
such laws and regulations affect the determination, and the 
determination and reasons for the determination of the agency 
of original jurisdiction with respect to which disagreement 
has been expressed.  In the present case, it is evident that 
the statement of the case is inadequate as it does not 
contain a complete summary of the laws and regulations 
pertaining to waiver of recovery of overpayments and a 
discussion of how such laws and regulations affect the 
determination.  The RO must furnish the veteran with a 
supplemental statement of the case that corrects this 
procedural defect and gives him adequate notice of the 
decision and the reasons for that decision together with an 
accurate recitation of the law which provides the basis for 
that decision.

Finally, the record shows that the veteran most recently 
submitted a financial status report in 1999.  It would be 
useful to obtain a current financial status report to 
determine how the veteran's circumstances have changed since 
1999.

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following action:

1.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

2.  Thereafter, the claim should be 
reviewed by the RO's committee on 
waivers.  If it is determined that the 
claim should be denied, it should be 
specifically stated for the record 
whether the basis for the denial was a 
finding of fraud, misrepresentation or 
bad faith or whether the denial was based 
on the equity and good conscience 
standard.  If the later, each element of 
the standard should be considered.  A 
supplemental statement of the case (SSOC) 
that accurately reflects the reasons for 
the decision and contains a recitation of 
the applicable laws and regulations 
insofar as claims for waiver of recovery 
of overpayments are concerned, to include 
38 U.S.C.A. § 5302 (West 1991) and 38 
C.F.R. § 1.965, should then be provided 
to the veteran.  The veteran should be 
given the opportunity to respond to the 
SSOC.

Thereafter, the case should be returned to the RO, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




